PER CURIAM:
John Roosevelt Baccus appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Baccus v. Scott, No. 9:10-cv-02862-DCN, 2011 WL 3104129 (D.S.C. July 25, 2011). We deny Baccus’s *147motions to compel the district court clerk’s office to provide copies of documents, for a transcript at Government expense, to review the record in the clerk’s office, and to consolidate this appeal with No. 11-7101.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.